Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 1 of 21




                            Petition Exhibit 4


  Civil Investigative Demand to The Stratics Group Inc. d/b/a Stratics Networks
                               (October 26, 2020)
Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 2 of 21



                                            UNITED STATES OF AMERICA
                                        FEDERAL TRADE COMMISSION
                                              WASHINGTON, DC 20580


        Office of the Secretary
                                                   2FWREHU  
  9,$ )('(;

  7KH 6WUDWLFV *URXS ,QF GED 6WUDWLFV 1HWZRUNV
  FR 5HJLVWHUHG $JHQW &7 &RUSRUDWLRQ 6\VWHP
   1RUWK -DFNVRQ 6WUHHW 6XLWH 
  0RQWJRPHU\ $/ 

             5H         )7& 0DWWHU 1R 

  7R ZKRP LW PD\ FRQFHUQ
          7KH )HGHUDO 7UDGH &RPPLVVLRQ ³)7&´ KDV LVVXHG WKH DWWDFKHG &LYLO ,QYHVWLJDWLYH 'H
  PDQG ³&,'´ DVNLQJ IRU LQIRUPDWLRQ DV SDUW RI D QRQSXEOLF LQYHVWLJDWLRQ  2XU SXUSRVH LV WR
  GHWHUPLQH ZKHWKHU XQLGHQWLILHG SHUVRQV RU HQWLWLHV KDYH LQLWLDWHG FDXVHG WKH LQLWLDWLRQ RI RU DV
  VLVWHG WKH LQLWLDWLRQ RI RXWERXQG WHOHSKRQH FDOOV WKDW GHOLYHUHG SUHUHFRUGHG PHVVDJHV XVHG
  VSRRIHG FDOOHU LGHQWLILFDWLRQ QXPEHUV RU ZHUH SODFHG WR QXPEHUV OLVWHG RQ WKH 1DWLRQDO 'R 1RW
  &DOO 5HJLVWU\ LQ YLRODWLRQ RI 6HFWLRQ  RI WKH )7& $FW  86&   DQG WKH 7HOHPDUNHWLQJ
  6DOHV 5XOH  &)5 3DUW  DQG ZKHWKHU &RPPLVVLRQ DFWLRQ WR REWDLQ PRQHWDU\ UHOLHI ZRXOG
  EH LQ WKH SXEOLF LQWHUHVW
          3OHDVH UHDG WKH DWWDFKHG GRFXPHQWV FDUHIXOO\ +HUH DUH D IHZ LPSRUWDQW SRLQWV ZH ZRXOG
  OLNH WR KLJKOLJKW
                        &RQWDFW )7& FRXQVHO &KULVWRSKHU %URZQ DW FEURZQ#IWFJRY RU  
                          DV VRRQ DV SRVVLEOH WR VFKHGXOH D WHOHSKRQH FDOO WR EH KHOG ZLWKLQ 
                         GD\V 'XULQJ WKDW WHOHSKRQH FDOO )7& FRXQVHO FDQ DGGUHVV DQ\ TXHVWLRQV RU FRQ
                         FHUQV \RX KDYH UHJDUGLQJ WKLV &,' LQFOXGLQJ ZKHWKHU WKHUH DUH FKDQJHV WR KRZ
                         \RX FRPSO\ ZLWK WKH &,' WKDW ZRXOG UHGXFH \RXU FRVW RU EXUGHQ ZKLOH VWLOO JLYLQJ
                         WKH )7& WKH LQIRUPDWLRQ LW QHHGV 3OHDVH UHDG WKH DWWDFKHG GRFXPHQWV IRU PRUH
                         LQIRUPDWLRQ DERXW WKDW PHHWLQJ
                        <RX PXVW LPPHGLDWHO\ VWRS DQ\ URXWLQH SURFHGXUHV IRU HOHFWURQLF RU SDSHU
                         GRFXPHQW GHVWUXFWLRQ DQG \RX PXVW SUHVHUYH DOO SDSHU RU HOHFWURQLF GRFX
                         PHQWV WKDW DUH LQ DQ\ ZD\ UHOHYDQW WR WKLV LQYHVWLJDWLRQ HYHQ LI \RX EHOLHYH WKH
                         GRFXPHQWV DUH SURWHFWHG IURP GLVFRYHU\ E\ SULYLOHJH RU VRPH RWKHU UHDVRQ
                        7KH )7& ZLOO XVH LQIRUPDWLRQ \RX SURYLGH LQ UHVSRQVH WR WKH &,' IRU WKH
                         SXUSRVH RI LQYHVWLJDWLQJ YLRODWLRQV RI WKH ODZV WKH )7& HQIRUFHV :H ZLOO QRW
                         GLVFORVH WKH LQIRUPDWLRQ XQGHU WKH )UHHGRP RI ,QIRUPDWLRQ $FW  86&  
                         :H PD\ GLVFORVH WKH LQIRUPDWLRQ LQ UHVSRQVH WR D YDOLG UHTXHVW IURP &RQJUHVV RU

  
      7KLV OHWWHU DQG WKH HQFORVHG &,' DUH EHLQJ VHUYHG RQ \RXU UHJLVWHUHG DJHQW
Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 3 of 21
Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 4 of 21
Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 5 of 21
Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 6 of 21




                     )('(5$/ 75$'( &200,66,21 ³)7&´
                &,9,/ ,19(67,*$7,9( '(0$1' ³&,'´ 6&+('8/(
                              )7& )LOH 1R 

  0HHW DQG &RQIHU <RX PXVW FRQWDFW )7& FRXQVHO &KULVWRSKHU ( %URZQ  
  FEURZQ#IWFJRY  DV VRRQ DV SRVVLEOH WR VFKHGXOH D WHOHSKRQLF PHHWLQJ WR EH KHOG ZLWKLQ IRXU
  WHHQ  GD\V DIWHU <RX UHFHLYH WKLV &,' $W WKH PHHWLQJ <RX PXVW GLVFXVV ZLWK )7& FRXQVHO
  DQ\ TXHVWLRQV <RX KDYH UHJDUGLQJ WKLV &,' RU DQ\ SRVVLEOH &,' PRGLILFDWLRQV WKDW FRXOG UHGXFH
  <RXU FRVW EXUGHQ RU UHVSRQVH WLPH \HW VWLOO SURYLGH WKH )7& ZLWK WKH LQIRUPDWLRQ LW QHHGV WR
  SXUVXH LWV LQYHVWLJDWLRQ 7KH PHHWLQJ DOVR ZLOO DGGUHVV KRZ WR DVVHUW DQ\ FODLPV RI SURWHFWHG VWD
  WXV HJ SULYLOHJH ZRUNSURGXFW HWF DQG WKH SURGXFWLRQ RI HOHFWURQLFDOO\ VWRUHG LQIRUPDWLRQ
  <RX PXVW PDNH DYDLODEOH DW WKH PHHWLQJ SHUVRQQHO NQRZOHGJHDEOH DERXW <RXU LQIRUPDWLRQ RU
  UHFRUGV PDQDJHPHQW V\VWHPV <RXU V\VWHPV IRU HOHFWURQLFDOO\ VWRUHG LQIRUPDWLRQ FXVWRGLDQV
  OLNHO\ WR KDYH LQIRUPDWLRQ UHVSRQVLYH WR WKLV &,' DQG DQ\ RWKHU LVVXHV UHOHYDQW WR FRPSOLDQFH
  ZLWK WKLV &,'
  'RFXPHQW 5HWHQWLRQ <RX PXVW UHWDLQ DOO GRFXPHQWDU\ PDWHULDOV XVHG LQ SUHSDULQJ UHVSRQVHV WR
  WKLV &,' 7KH )7& PD\ UHTXLUH WKH VXEPLVVLRQ RI DGGLWLRQDO 'RFXPHQWV ODWHU GXULQJ WKLV LQYHVWL
  JDWLRQ $FFRUGLQJO\ <RX PXVW VXVSHQG DQ\ URXWLQH SURFHGXUHV IRU 'RFXPHQW GHVWUXFWLRQ
  DQG WDNH RWKHU PHDVXUHV WR SUHYHQW WKH GHVWUXFWLRQ RI 'RFXPHQWV LQ <RXU SRVVHVVLRQ FXV
  WRG\ RU FRQWURO WKDW DUH LQ DQ\ ZD\ UHOHYDQW WR WKLV LQYHVWLJDWLRQ HYHQ LI WKRVH 'RFXPHQWV DUH
  EHLQJ UHWDLQHG E\ D WKLUGSDUW\ RU <RX EHOLHYH WKRVH 'RFXPHQWV DUH SURWHFWHG IURP GLVFRYHU\ 6HH
   86&   VHH DOVR  86&   
  6KDULQJ RI ,QIRUPDWLRQ 7KH )7& ZLOO XVH LQIRUPDWLRQ <RX SURYLGH LQ UHVSRQVH WR WKH &,' IRU
  WKH SXUSRVH RI LQYHVWLJDWLQJ YLRODWLRQV RI WKH ODZV WKH )7& HQIRUFHV :H ZLOO QRW GLVFORVH VXFK
  LQIRUPDWLRQ XQGHU WKH )UHHGRP RI ,QIRUPDWLRQ $FW  86&   :H DOVR ZLOO QRW GLVFORVH
  VXFK LQIRUPDWLRQ H[FHSW DV DOORZHG XQGHU WKH )7& $FW  86&  E  WKH &RPPLVVLRQ¶V
  5XOHV RI 3UDFWLFH  &)5     RU LI UHTXLUHG E\ D OHJDO REOLJDWLRQ 8QGHU WKH )7&
  $FW ZH PD\ SURYLGH <RXU LQIRUPDWLRQ LQ UHVSRQVH WR D UHTXHVW IURP &RQJUHVV RU D SURSHU UH
  TXHVW IURP DQRWKHU ODZ HQIRUFHPHQW DJHQF\ +RZHYHU ZH ZLOO QRW SXEOLFO\ GLVFORVH VXFK LQIRU
  PDWLRQ ZLWKRXW JLYLQJ <RX SULRU QRWLFH
  0DQQHU RI 3URGXFWLRQ &RQWDFW )7& FRXQVHO &KULVWRSKHU ( %URZQ E\ HPDLO RU WHOHSKRQH
  DW OHDVW ILYH GD\V EHIRUH WKH UHWXUQ GDWH IRU LQVWUXFWLRQV RQ KRZ WR SURGXFH LQIRUPDWLRQ UHVSRQ
  VLYH WR WKLV &,'
  &HUWLILFDWLRQ RI &RPSOLDQFH <RX RU DQ\ SHUVRQ ZLWK NQRZOHGJH RI WKH IDFWV DQG FLUFXPVWDQFHV
  UHODWLQJ WR WKH UHVSRQVHV WR WKLV &,' PXVW FHUWLI\ WKDW VXFK UHVSRQVHV DUH FRPSOHWH E\ VLJQLQJ WKH
  ³&HUWLILFDWLRQ RI &RPSOLDQFH´ DWWDFKHG WR WKLV &,'
  &HUWLILFDWLRQ RI 5HFRUGV RI 5HJXODUO\ &RQGXFWHG $FWLYLW\ $WWDFKHG LV D &HUWLILFDWLRQ RI 5HF
  RUGV RI 5HJXODUO\ &RQGXFWHG $FWLYLW\ 3OHDVH H[HFXWH DQG UHWXUQ WKLV &HUWLILFDWLRQ ZLWK <RXU UH
  VSRQVH &RPSOHWLQJ WKLV FHUWLILFDWLRQ PD\ UHGXFH WKH QHHG WR VXESRHQD <RX WR WHVWLI\ DW IXWXUH
  SURFHHGLQJV WR HVWDEOLVK WKH DGPLVVLELOLW\ RI 'RFXPHQWV SURGXFHG LQ UHVSRQVH WR WKLV &,'
  'HILQLWLRQV DQG ,QVWUXFWLRQV 3OHDVH UHYLHZ FDUHIXOO\ WKH 'HILQLWLRQV DQG ,QVWUXFWLRQV WKDW DS
  SHDU DIWHU WKH 6SHFLILFDWLRQV DQG SURYLGH LPSRUWDQW LQIRUPDWLRQ UHJDUGLQJ FRPSOLDQFH ZLWK WKLV
  &,'
Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 7 of 21
Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 8 of 21




             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
             
                                            8QNQRZQ
                                            8QNQRZQ
                                            8QNQRZQ
                                            8QNQRZQ
                                            8QNQRZQ
                                            8QNQRZQ
                                            8QNQRZQ
                                            8QNQRZQ
                                            8QNQRZQ
             
             


                                  
Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 9 of 21




               
               


  $       $FFRXQW ,GHQWLI\LQJ ,QIRUPDWLRQ 3URGXFH RU SURYLGH WKH LQIRUPDWLRQ UHTXHVWHG EHORZ
  IRU HDFK 6XEMHFW &XVWRPHU RU 6XEVFULEHU )RU LWHPV  WKURXJK  EHORZ SURGXFH RU SURYLGH WKH
  UHTXHVWHG LQIRUPDWLRQ IRU DOO VHUYLFHV RU DFFRXQWV WKH 6XEMHFW &XVWRPHU RU 6XEVFULEHU PDLQWDLQV
  DW 6WUDWLFV VHJUHJDWHG E\ HDFK LQGLYLGXDO VHUYLFH RU DFFRXQW

               1DPH V 

               $GGUHVV HV LQFOXGLQJ DOO SK\VLFDO PDLOLQJ LQWHUQHW SURWRFRO DQG HPDLO DGGUHVV
                 HV 

               /RFDO DQG ORQJ GLVWDQFH WHOHSKRQH FRQQHFWLRQ UHFRUGV LQERXQG DQG RXWERXQG 
                 DQG UHFRUGV RI VHVVLRQ WLPHV DQG GXUDWLRQV

               /HQJWK RI VHUYLFH LQFOXGLQJ VWDUW GDWH DQG W\SHV RI VHUYLFH XWLOL]HG

               7HOHSKRQH RU LQVWUXPHQW QXPEHU V RU RWKHU VXEVFULEHU QXPEHU V RU LGHQWLWLHV
                 LQFOXGLQJ DQ\ WHPSRUDULO\ DVVLJQHG QHWZRUN DGGUHVV RU ,QWHUQHW SURWRFRO DGGUHVV
                 DQG WHOHSKRQH DXWRPDWLF QXPEHU LGHQWLILFDWLRQ ³$1,´  DQG

               0HDQV DQG VRXUFH RI SD\PHQW IRU VXFK VHUYLFH LQFOXGLQJ DQ\ FUHGLW FDUG RU EDQN
                 DFFRXQW QXPEHU 

  ,I UHDGLO\ DYDLODEOH SOHDVH VHQG WKH LQIRUPDWLRQ UHVSRQVLYH WR UHTXHVWV   DQG  DERYH ZLWKLQ
  VHYHQ GD\V RI UHFHLSW RI WKLV &,' <RX PD\ HPDLO WKLV SUHOLPLQDU\ LQIRUPDWLRQ WR &KULVWRSKHU (
  %URZQ DW FEURZQ#IWFJRY EHIRUH FRPSOHWLQJ <RXU IXOO UHVSRQVH WR WKH UHPDLQLQJ LWHPV
  %     6DPH 0HDQV DQG 6RXUFH RI 3D\PHQW 7R WKH H[WHQW QRW DOUHDG\ SURYLGHG LQ <RXU UH
  VSRQVH WR 6SHFLILFDWLRQ $ SURGXFH RU SURYLGH WKH LQIRUPDWLRQ UHTXHVWHG EHORZ IRU DQ\ FXVWRPHU
  RU VXEVFULEHU ZKR PDLQWDLQV DQ DFFRXQW RU VHUYLFH DW 6WUDWLFV WKDW ZDV SDLG IRU XVLQJ WKH VDPH
  PHDQV DQG VRXUFH RI SD\PHQW OLVWHG LQ <RXU UHVSRQVH WR 6SHFLILFDWLRQ $  DERYH 3URGXFH RU
  SURYLGH WKH UHTXHVWHG LQIRUPDWLRQ IRU DOO VHUYLFHV RU DFFRXQWV SDLG IRU XVLQJ WKH VDPH PHDQV DQG
  VRXUFH RI SD\PHQW VHJUHJDWHG E\ HDFK LQGLYLGXDO VHUYLFH RU DFFRXQW
               1DPH V 
               $GGUHVV HV LQFOXGLQJ DOO SK\VLFDO PDLOLQJ LQWHUQHW SURWRFRO DQG HPDLO DGGUHVV
                 HV 
               /RFDO DQG ORQJ GLVWDQFH WHOHSKRQH FRQQHFWLRQ UHFRUGV LQERXQG DQG RXWERXQG  RU
                 UHFRUGV RI VHVVLRQ WLPHV DQG GXUDWLRQV
               /HQJWK RI VHUYLFH LQFOXGLQJ VWDUW GDWH DQG W\SHV RI VHUYLFH XWLOL]HG DQG
               7HOHSKRQH RU LQVWUXPHQW QXPEHU V RU RWKHU VXEVFULEHU QXPEHU V RU LGHQWLWLHV LQ
                 FOXGLQJ DQ\ WHPSRUDULO\ DVVLJQHG QHWZRUN DGGUHVV RU ,QWHUQHW SURWRFRO DGGUHVV
                 DQG WHOHSKRQH $1,

                                          
Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 10 of 21




   &      &XVWRPHU RU 6XEVFULEHU &RUUHVSRQGHQFH 3URGXFH &XVWRPHU RU 6XEVFULEHU &RUUH
   VSRQGHQFH WKDW <RX PDLQWDLQ IRU <RXU RZQ EXVLQHVV SXUSRVHV H[FOXGLQJ DOO QRQFRQWHQW LQIRU
   PDWLRQ VXFK DV HPDLO KHDGHU LQIRUPDWLRQ UHODWLQJ WR HDFK 6XEMHFW &XVWRPHU RU 6XEVFULEHU RU DQ\
   RWKHU FXVWRPHU RU VXEVFULEHU ,GHQWLILHG LQ DQ\ RI <RXU UHVSRQVHV WR DQ\ FRPSODLQWV VXESRHQDV
   FLYLO LQYHVWLJDWLYH GHPDQGV RU LQTXLULHV IURP WHOHFRPPXQLFDWLRQV FRPSDQLHV SURYLGHUV RI 9R,3
   VHUYLFHV RU JRYHUQPHQW DJHQFLHV DERXW XQODZIXO WHOHPDUNHWLQJ DXWRGLDOHG WHOHSKRQH FDOOV FDOOV
   GHOLYHULQJ SUHUHFRUGHG PHVVDJHV FDOOV WR QXPEHUV OLVWHG RQ WKH 1DWLRQDO 'R 1RW &DOO 5HJLVWU\
   RU FDOOV XVLQJ VSRRIHG FDOOHU ,' QXPEHUV )RU SXUSRVHV RI WKLV VSHFLILFDWLRQ ³&XVWRPHU RU 6XE
   VFULEHU &RUUHVSRQGHQFH´ PHDQV 'RFXPHQWV VXFK DV FRPSODLQWV DQG <RXU UHVSRQVHV WR VXFK
   FRPSODLQWV WKDW <RX GLUHFWO\ RU LQGLUHFWO\ UHFHLYHG IURP RU VHQW WR D FXVWRPHU RU VXEVFULEHU LQ
   FOXGLQJ DQ\ FRPSODLQWV RU LQTXLULHV WR RU E\ %HWWHU %XVLQHVV %XUHDXV RU JRYHUQPHQW DJHQFLHV
   DQG <RXU UHVSRQVHV WR WKRVH FRPSODLQWV RU LQTXLULHV

   '     *HQHUDO %XVLQHVV 5HFRUGV 1RW /LPLWHG WR 6XEMHFW &XVWRPHUV

                3URGXFH WKH FRQWHQWV RI DOO FRPSODLQWV IURP DQ\ RWKHU WHOHFRPPXQLFDWLRQV FRP
                  SDQ\ SURYLGHU RI 9R,3 VHUYLFHV LQGLYLGXDO FRQVXPHU RU DQ\ RWKHU WKLUG SDUW\
                  DERXW FDOOV RULJLQDWHG E\ 6WUDWLFV DQG \RXU UHVSRQVHV WR WKRVH FRPSODLQWV )RU
                  SXUSRVHV RI WKLV VSHFLILFDWLRQ UHGDFW DQG GR QRW SURGXFH DQ\ HPDLO KHDGHUV RU
                  RWKHU QRQFRQWHQW SRUWLRQV RI WKHVH FRPPXQLFDWLRQV

                3URGXFH DOO LQWHUQDO GRFXPHQWV UHODWHG WR WUDLQLQJ HPSOR\HHV RI 6WUDWLFV RQ DG
                  GUHVVLQJ RU UHVSRQGLQJ WR FRPSODLQWV IURP DQ\ RWKHU WHOHFRPPXQLFDWLRQV FRPSD
                  Q\ SURYLGHU RI 9R,3 VHUYLFHV LQGLYLGXDO FRQVXPHU RU DQ\ RWKHU WKLUG SDUW\ DERXW
                  FDOOV RULJLQDWHG E\ 6WUDWLFV

                3URGXFH WKH FRQWHQWV RI DOO JRYHUQPHQW LQTXLULHV OHWWHUV FLYLO LQYHVWLJDWLYH GH
                  PDQGV DQG VXESRHQDV DERXW FDOOV RULJLQDWHG E\ 6WUDWLFV DQG DOO UHVSRQVHV WR VXFK
                  LQTXLULHV OHWWHUV FLYLO LQYHVWLJDWLYH GHPDQGV DQG VXESRHQDV )RU SXUSRVHV RI WKLV
                  VSHFLILFDWLRQ UHGDFW DQG GR QRW SURGXFH DQ\ HPDLO KHDGHUV RU RWKHU QRQFRQWHQW
                  SRUWLRQV RI WKHVH FRPPXQLFDWLRQV

                3URGXFH WKH FRQWHQWV RI DOO VXESRHQDV IURP SULYDWH SDUWLHV DERXW FDOOV RULJLQDWHG
                  E\ 6WUDWLFV DQG DOO UHVSRQVHV WR WKRVH VXESRHQDV )RU SXUSRVHV RI WKLV VSHFLILFD
                  WLRQ UHGDFW DQG GR QRW SURGXFH DQ\ HPDLO KHDGHUV RU RWKHU QRQFRQWHQW SRUWLRQV
                  RI WKHVH FRPPXQLFDWLRQV

                3URGXFH DOO RI 6WUDWLFV¶ ZULWWHQ SROLFLHV IRU FRPSOLDQFH ZLWK WKH 7HOHPDUNHWLQJ
                  6DOHV 5XOH  &)5   HW VHT DQG RWKHU VWDWH DQG IHGHUDO ODZV WKDW UHJXODWH
                  DQ\ RI WKH IROORZLQJ WHOHPDUNHWLQJ DXWRGLDOHG FDOOV FDOOV WR QXPEHUV RQ WKH 1D
                  WLRQDO 'R 1RW &DOO 5HJLVWU\ FDOOV GHOLYHULQJ SUHUHFRUGHG PHVVDJHV FDOOV XVLQJ
                  VSRRIHG FDOOHU ,' QXPEHUV

                3URGXFH DOO LQWHUQDO GRFXPHQWV UHODWHG WR WUDLQLQJ HPSOR\HHV RI 6WUDWLFV RQ FRP
                  SOLDQFH ZLWK WKH 7HOHPDUNHWLQJ 6DOHV 5XOH  &)5   HW VHT DQG RWKHU VWDWH

                                            
Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 11 of 21




              DQG IHGHUDO ODZV WKDW UHJXODWH DQ\ RI WKH IROORZLQJ WHOHPDUNHWLQJ DXWRGLDOHG
              FDOOV FDOOV WR QXPEHUV RQ WKH 1DWLRQDO 'R 1RW &DOO 5HJLVWU\ FDOOV GHOLYHULQJ SUH
              UHFRUGHG PHVVDJHV FDOOV XVLQJ VSRRIHG FDOOHU ,' QXPEHUV

            3URGXFH DOO LQWHUQDO FRPPXQLFDWLRQV UHWDLQHG IRU <RXU EXVLQHVV SXUSRVHV LQ
              ZKLFK HPSOR\HHV RI 6WUDWLFV GLVFXVVHG RU PHQWLRQHG FDOOV RULJLQDWHG WKURXJK
              6WUDWLFV¶ 9R,3 OLQHV WKDW ZHUH SODFHG WR QXPEHUV OLVWHG RQ WKH 1DWLRQDO 'R 1RW
              &DOO 5HJLVWU\ )RU SXUSRVHV RI WKLV VSHFLILFDWLRQ UHGDFW DQG GR QRW SURGXFH DQ\
              LQIRUPDWLRQ WKDW LGHQWLILHV D VSHFLILF FXVWRPHU RU VXEVFULEHU

            3URGXFH DOO LQWHUQDO FRPPXQLFDWLRQV UHWDLQHG IRU <RXU EXVLQHVV SXUSRVHV LQ
              ZKLFK HPSOR\HHV RI 6WUDWLFV GLVFXVVHG RU PHQWLRQHG FDOOV RULJLQDWHG WKURXJK
              6WUDWLFV¶ 9R,3 OLQHV WKDW GHOLYHUHG SUHUHFRUGHG 7HOHPDUNHWLQJ PHVVDJHV )RU SXU
              SRVHV RI WKLV VSHFLILFDWLRQ UHGDFW DQG GR QRW SURGXFH DQ\ LQIRUPDWLRQ WKDW LGHQWL
              ILHV D VSHFLILF FXVWRPHU RU VXEVFULEHU

            3URGXFH DOO LQWHUQDO FRPPXQLFDWLRQV UHWDLQHG IRU <RXU EXVLQHVV SXUSRVHV LQ
              ZKLFK HPSOR\HHV RI 6WUDWLFV GLVFXVVHG RU PHQWLRQHG FDOOV RULJLQDWHG WKURXJK
              6WUDWLFV¶ 9R,3 OLQHV WKDW XVHG VSRRIHG FDOOHU ,' QXPEHUV )RU SXUSRVHV RI WKLV
              VSHFLILFDWLRQ UHGDFW DQG GR QRW SURGXFH DQ\ LQIRUPDWLRQ WKDW LGHQWLILHV D VSHFLILF
              FXVWRPHU RU VXEVFULEHU

           3URGXFH DOO LQWHUQDO FRPPXQLFDWLRQV UHWDLQHG IRU <RXU EXVLQHVV SXUSRVHV LQ
              ZKLFK HPSOR\HHV RI 6WUDWLFV GLVFXVVHG RU PHQWLRQHG FDOOV RULJLQDWHG WKURXJK
              6WUDWLFV¶ 9R,3 OLQHV WKDW ZHUH GLDOHG RXWVLGH RI SHUPLVVLEOH FDOOLQJ WLPHV )RU SXU
              SRVHV RI WKLV VSHFLILFDWLRQ UHGDFW DQG GR QRW SURGXFH DQ\ LQIRUPDWLRQ WKDW LGHQWL
              ILHV D VSHFLILF FXVWRPHU RU VXEVFULEHU

           3URGXFH DOO FRUSRUDWH RUJDQL]DWLRQDO FKDUWV VKRZLQJ <RXU PDQDJHPHQW VWUXFWXUH

           3URGXFH DOO GRFXPHQWV DQG FRPPXQLFDWLRQV UHWDLQHG IRU <RXU EXVLQHVV SXUSRVHV
              UHODWHG WR PRQLWRULQJ UHYLHZLQJ RU DQDO\]LQJ FRQVXPHU FRPSODLQWV UHSRUWHG WR
              WKH )HGHUDO 7UDGH &RPPLVVLRQ )RU SXUSRVHV RI WKLV VSHFLILFDWLRQ UHGDFW DQG GR
              QRW SURGXFH DQ\ LQIRUPDWLRQ WKDW LGHQWLILHV D VSHFLILF FXVWRPHU RU VXEVFULEHU

   (   *HQHUDO %XVLQHVV ,QWHUURJDWRULHV

            ,GHQWLI\ DOO RI <RXU RZQHUV DQG VKDUHKROGHUV VWDWLQJ WKH SHUFHQWDJH RZQHUVKLS LQ
              WHUHVW KHOG E\ HDFK RI WKHP

            ,GHQWLI\ <RXU ILYH KLJKHVW SDLG HPSOR\HHV IRU HDFK RI WKH SDVW ILYH FDOHQGDU RU
              ILVFDO \HDUV



                                        
Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 12 of 21




                ,GHQWLI\ <RXU HPSOR\HHV PDQDJHUV RU RIILFHUV UHVSRQVLEOH IRU OHJDO FRPSOLDQFH

                ,GHQWLI\ DOO RI <RXU HPSOR\HHV PDQDJHUV RU RIILFHUV ZLWK DXWKRULW\ WR WHUPLQDWH
                  EXVLQHVV UHODWLRQVKLSV ZLWK FXVWRPHUV VXEVFULEHUV RU XVHUV RI <RXU 9R,3 VHUYLFHV

                ,GHQWLI\ DOO HPSOR\HHV ZKR KDYH WKH FDSDELOLW\ RI VHQGLQJ DQGRU UHFHLYLQJ HPDLOV
                  IURP WKH HPDLO DGGUHVVHV LQIR#6WUDWLFV1HWZRUNVFRP DQG FDQFHOOD
                  WLRQ#6WUDWLFV1HWZRUNVFRP

                ,GHQWLI\ DOO HPSOR\HHV ZKR DUH LQYROYHG LQ UHFHLYLQJ DQG UHVSRQGLQJ WR FRP
                  SODLQWV DERXW DEXVLYH IUDXGXOHQW RU XQZDQWHG WHOHSKRQH FDOOV

                'HVFULEH LQ GHWDLO DOO RI \RXU SROLFLHV DQG SUDFWLFHV IRU PRQLWRULQJ UHYLHZLQJ RU
                  DQDO\]LQJ FRQVXPHU FRPSODLQWV UHSRUWHG WR RU SXEOLVKHG E\ WKH )HGHUDO 7UDGH
                  &RPPLVVLRQ

                ,GHQWLI\ DOO RI <RXU HPSOR\HHV LQYROYHG LQ PRQLWRULQJ UHYLHZLQJ RU DQDO\]LQJ
                  FRQVXPHU FRPSODLQWV UHSRUWHG WR RU SXEOLVKHG E\ WKH )HGHUDO 7UDGH &RPPLVVLRQ


   (3&$ 127,&( 7KLV &,' GRHV QRW VHHN DQ\ LQIRUPDWLRQ WKDW LV SURKLELWHG IURP GLVFOR
   VXUH XQGHU WKH &DEOH &RPPXQLFDWLRQV 3ROLF\ $FW RI  ³&DEOH $FW´   86&  
   et seq. WKH 6DWHOOLWH 7HOHYLVLRQ ([WHQVLRQ DQG /RFDWLRQ $FW ³67(/$´   86&   L 
   RU WKH (OHFWURQLF &RPPXQLFDWLRQV 3ULYDF\ $FW ³(&3$´   86&   et seq 7R WKH
   H[WHQW WKDW <RX DUH IRU SXUSRVHV RI (&3$ D SURYLGHU RI (OHFWURQLF &RPPXQLFDWLRQV 6HU
   YLFH RU 5HPRWH &RPSXWLQJ 6HUYLFH WR D FXVWRPHU RU VXEVFULEHU DERXW ZKRP WKLV &,' VHHNV
   LQIRUPDWLRQ GR QRW GLYXOJH D UHFRUG RU LQIRUPDWLRQ SHUWDLQLQJ WR VXFK FXVWRPHU RU VXE
   VFULEHU RU WKH FRQWHQW RI VXFK FXVWRPHU¶V RU VXEVFULEHU¶V FRPPXQLFDWLRQV RWKHU WKDQ WKH
   FRQWHQW UHFRUGV DQG LQIRUPDWLRQ VSHFLILFDOO\ UHTXHVWHG LQ WKLV &,' ,I <RX KDYH DQ\
   TXHVWLRQV SOHDVH FRQWDFW )7& FRXQVHO EHIRUH SURYLGLQJ UHVSRQVLYH LQIRUPDWLRQ

   )     2UDO 7HVWLPRQ\

           6WUDWLFV LV UHTXLUHG WR GHVLJQDWH DQG PDNH DYDLODEOH RQH RU PRUH RIILFHUV GLUHFWRUV RU
   PDQDJLQJ DJHQWV RU RWKHUV ZKR FRQVHQW WR WHVWLI\ RQ LWV EHKDOI 8QOHVV D VLQJOH LQGLYLGXDO LV GHV
   LJQDWHG 6WUDWLFV PXVW GHVLJQDWH LQ DGYDQFH DQG LQ ZULWLQJ WKH PDWWHUV RQ ZKLFK HDFK GHVLJQHH
   ZLOO WHVWLI\ 7KH SHUVRQ V GHVLJQDWHG PXVW WHVWLI\ DERXW LQIRUPDWLRQ NQRZQ RU UHDVRQDEO\ DYDLO
   DEOH WR 6WUDWLFV DQG WKHLU WHVWLPRQ\ VKDOO EH ELQGLQJ XSRQ LW  &)5   K  7KH SHUVRQ V
   GHVLJQDWHG PXVW EH SUHSDUHG WR SURYLGH WHVWLPRQ\ UHODWLQJ WR WKH IROORZLQJ WRSLFV




                                            
Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 13 of 21




                7KH 6XEMHFW &XVWRPHUV RU 6XEVFULEHUV GHILQHG DERYH LQFOXGLQJ WKH LQIRUPDWLRQ
                  UHTXHVWHG LQ 6SHFLILFDWLRQV $ DQG % DERYH DQG
                'RFXPHQWV \RX SURGXFH LQ UHVSRQVH WR 6SHFLILFDWLRQV & DQG ' DERYH DQG
                  DQVZHUV WR WKH LQWHUURJDWRULHV LQ 6SHFLILFDWLRQ ( DERYH

                                            '(),1,7,216
   7KH IROORZLQJ GHILQLWLRQV DSSO\ WR WKLV &,'
   ' ³6WUDWLFV´ ³<RX´ RU ³<RXU´ PHDQV 7KH 6WUDWLFV *URXS ,QF GED 6WUDWLFV 1HWZRUNV LWV
   ZKROO\ RU SDUWLDOO\ RZQHG VXEVLGLDULHV XQLQFRUSRUDWHG GLYLVLRQV MRLQW YHQWXUHV RSHUDWLRQV XQGHU
   DVVXPHG QDPHV DQG DIILOLDWHV DQG DOO GLUHFWRUV RIILFHUV PHPEHUV HPSOR\HHV DJHQWV FRQVXOW
   DQWV DQG RWKHU SHUVRQV ZRUNLQJ IRU RU RQ EHKDOI RI WKH IRUHJRLQJ
   ' ³&,'´ VKDOO PHDQ WKH &LYLO ,QYHVWLJDWLYH 'HPDQG LQFOXGLQJ WKH DWWDFKHG 5HVROXWLRQ DQG
   WKLV 6FKHGXOH DQG LQFOXGLQJ WKH 'HILQLWLRQV ,QVWUXFWLRQV DQG 6SHFLILFDWLRQV
   ' ³&XVWRPHU RU 6XEVFULEHU 'RFXPHQWV´ PHDQV GRFXPHQWV WKDW \RX GLUHFWO\ RU LQGLUHFWO\
   UHFHLYHG IURP RU VHQW WR D FXVWRPHU RU VXEVFULEHU LQFOXGLQJ EXW QRW OLPLWHG WR FRQWUDFWV DQG FRU
   UHVSRQGHQFH ZKHWKHU LQ WKH IRUP RI (OHFWURQLFDOO\ 6WRUHG ,QIRUPDWLRQ RU RWKHUZLVH
   ' ³'RFXPHQW´ PHDQV WKH FRPSOHWH RULJLQDO DOO GUDIWV DQG DQ\ QRQLGHQWLFDO FRS\ ZKHWKHU
   GLIIHUHQW IURP WKH RULJLQDO EHFDXVH RI QRWDWLRQV RQ WKH FRS\ GLIIHUHQW PHWDGDWD RU RWKHUZLVH RI
   DQ\ LWHP FRYHUHG E\  86&  E D    &)5   D   RU )HGHUDO 5XOH RI &LYLO 3UR
   FHGXUH  D  $ 
   ' ³,GHQWLI\´ RU ³WKH ,GHQWLW\ RI´ UHTXLUHV LGHQWLILFDWLRQ RI D QDWXUDO SHUVRQV E\ QDPH
   WLWOH SUHVHQW EXVLQHVV DIILOLDWLRQ SUHVHQW EXVLQHVV DGGUHVV WHOHSKRQH QXPEHU DQG HPDLO DGGUHVV
   RU LI D SUHVHQW EXVLQHVV DIILOLDWLRQ RU SUHVHQW EXVLQHVV DGGUHVV LV QRW NQRZQ WKH ODVW NQRZQ EXVL
   QHVV DQG KRPH DGGUHVVHV DQG E EXVLQHVVHV RU RWKHU RUJDQL]DWLRQV E\ QDPH DGGUHVV DQG WKH
   LGHQWLWLHV RI <RXU FRQWDFW SHUVRQV DW WKH EXVLQHVV RU RUJDQL]DWLRQ
                                          ,16758&7,216
   ,     3HWLWLRQV WR /LPLW RU 4XDVK <RX PXVW ILOH DQ\ SHWLWLRQ WR OLPLW RU TXDVK WKLV &,' ZLWK
   WKH 6HFUHWDU\ RI WKH )7& QR ODWHU WKDQ WZHQW\  GD\V DIWHU VHUYLFH RI WKH &,' RU LI WKH UHWXUQ
   GDWH LV OHVV WKDQ WZHQW\  GD\V DIWHU VHUYLFH SULRU WR WKH UHWXUQ GDWH 6XFK SHWLWLRQ PXVW VHW
   IRUWK DOO DVVHUWLRQV RI SURWHFWHG VWDWXV RU RWKHU IDFWXDO DQG OHJDO REMHFWLRQV WR WKH &,' DQG FRPSO\
   ZLWK WKH UHTXLUHPHQWV VHW IRUWK LQ  &)5   D  ±   7KH )7& ZLOO QRW FRQVLGHU SHWL
   WLRQV WR TXDVK RU OLPLW LI <RX KDYH QRW SUHYLRXVO\ PHW DQG FRQIHUUHG ZLWK )7& VWDII DQG
   DEVHQW H[WUDRUGLQDU\ FLUFXPVWDQFHV ZLOO FRQVLGHU RQO\ LVVXHV UDLVHG GXULQJ WKH PHHW DQG
   FRQIHU SURFHVV  &)5   N  VHH DOVR   E  ,I <RX ILOH D SHWLWLRQ WR OLPLW RU TXDVK
   <RX PXVW VWLOO WLPHO\ UHVSRQG WR DOO UHTXHVWV WKDW <RX GR QRW VHHN WR PRGLI\ RU VHW DVLGH LQ
   <RXU SHWLWLRQ  86&  E I   &)5   E 
   ,   :LWKKROGLQJ 5HTXHVWHG 0DWHULDO  3ULYLOHJH &ODLPV )RU VSHFLILFDWLRQV UHTXHVWLQJ
   SURGXFWLRQ RI 'RFXPHQWV RU DQVZHUV WR ZULWWHQ LQWHUURJDWRULHV LI <RX ZLWKKROG IURP SURGXFWLRQ
   DQ\ PDWHULDO UHVSRQVLYH WR WKLV &,' EDVHG RQ D FODLP RI SULYLOHJH ZRUN SURGXFW SURWHFWLRQ VWDWX
   WRU\ H[HPSWLRQ RU DQ\ VLPLODU FODLP <RX PXVW DVVHUW WKH FODLP QR ODWHU WKDQ WKH UHWXUQ GDWH RI


                                             
Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 14 of 21




   WKLV &,' DQG <RX PXVW VXEPLW D GHWDLOHG ORJ LQ D VHDUFKDEOH HOHFWURQLF IRUPDW RI WKH LWHPV
   ZLWKKHOG WKDW LGHQWLILHV WKH EDVLV IRU ZLWKKROGLQJ WKH PDWHULDO DQG PHHWV DOO WKH UHTXLUHPHQWV VHW
   IRUWK LQ  &)5   D ± F  7KH LQIRUPDWLRQ LQ WKH ORJ PXVW EH RI VXIILFLHQW GHWDLO WR HQDEOH
   )7& VWDII WR DVVHVV WKH YDOLGLW\ RI WKH FODLP IRU HDFK 'RFXPHQW LQFOXGLQJ DWWDFKPHQWV ZLWKRXW
   GLVFORVLQJ WKH SURWHFWHG LQIRUPDWLRQ ,I RQO\ VRPH SRUWLRQ RI DQ\ UHVSRQVLYH PDWHULDO LV SULYL
   OHJHG <RX PXVW VXEPLW DOO QRQSULYLOHJHG SRUWLRQV RI WKH PDWHULDO 2WKHUZLVH SURGXFH DOO UH
   VSRQVLYH LQIRUPDWLRQ DQG PDWHULDO ZLWKRXW UHGDFWLRQ  &)5   F  7KH IDLOXUH WR SURYLGH
   LQIRUPDWLRQ VXIILFLHQW WR VXSSRUW D FODLP RI SURWHFWHG VWDWXV PD\ UHVXOW LQ GHQLDO RI WKH FODLP 
   &)5   D  
   ,    0RGLILFDWLRQ RI 6SHFLILFDWLRQV 7KH %XUHDX 'LUHFWRU D 'HSXW\ %XUHDX 'LUHFWRU $VVRFL
   DWH 'LUHFWRU 5HJLRQDO 'LUHFWRU RU $VVLVWDQW 5HJLRQDO 'LUHFWRU PXVW DJUHH LQ ZULWLQJ WR DQ\ PRG
   LILFDWLRQV RI WKLV &,'  &)5   O 
   ,    6FRSH RI 6HDUFK 7KLV &,' FRYHUV 'RFXPHQWV DQG LQIRUPDWLRQ LQ <RXU SRVVHVVLRQ RU XQ
   GHU <RXU DFWXDO RU FRQVWUXFWLYH FXVWRG\ RU FRQWURO LQFOXGLQJ 'RFXPHQWV DQG LQIRUPDWLRQ LQ WKH
   SRVVHVVLRQ FXVWRG\ RU FRQWURO RI <RXU DWWRUQH\V DFFRXQWDQWV GLUHFWRUV RIILFHUV HPSOR\HHV
   VHUYLFH SURYLGHUV DQG RWKHU DJHQWV DQG FRQVXOWDQWV ZKHWKHU RU QRW VXFK 'RFXPHQWV RU LQIRU
   PDWLRQ ZHUH UHFHLYHG IURP RU GLVVHPLQDWHG WR DQ\ SHUVRQ RU HQWLW\
   ,    ,GHQWLILFDWLRQ RI 5HVSRQVLYH 'RFXPHQWV )RU VSHFLILFDWLRQV UHTXHVWLQJ SURGXFWLRQ RI
   'RFXPHQWV <RX PXVW LGHQWLI\ LQ ZULWLQJ WKH 'RFXPHQWV WKDW DUH UHVSRQVLYH WR WKH VSHFLILFDWLRQ
   'RFXPHQWV WKDW PD\ EH UHVSRQVLYH WR PRUH WKDQ RQH VSHFLILFDWLRQ RI WKLV &,' QHHG QRW EH SUR
   GXFHG PRUH WKDQ RQFH ,I DQ\ 'RFXPHQWV UHVSRQVLYH WR WKLV &,' KDYH EHHQ SUHYLRXVO\ VXSSOLHG
   WR WKH )7& <RX PD\ LGHQWLI\ WKH 'RFXPHQWV SUHYLRXVO\ SURYLGHG DQG WKH GDWH RI VXEPLVVLRQ
   ,    0DLQWDLQ 'RFXPHQW 2UGHU )RU VSHFLILFDWLRQV UHTXHVWLQJ SURGXFWLRQ RI 'RFXPHQWV
   <RX PXVW SURGXFH 'RFXPHQWV LQ WKH RUGHU LQ ZKLFK WKH\ DSSHDU LQ <RXU ILOHV RU DV HOHFWURQLFDOO\
   VWRUHG ,I 'RFXPHQWV DUH UHPRYHG IURP WKHLU RULJLQDO IROGHUV ELQGHUV FRYHUV FRQWDLQHUV RU HOHF
   WURQLF VRXUFH <RX PXVW VSHFLI\ WKH IROGHU ELQGHU FRYHU FRQWDLQHU RU HOHFWURQLF PHGLD RU ILOH
   SDWKV IURP ZKLFK VXFK 'RFXPHQWV FDPH
   ,   1XPEHULQJ RI 'RFXPHQWV )RU VSHFLILFDWLRQV UHTXHVWLQJ SURGXFWLRQ RI 'RFXPHQWV <RX
   PXVW QXPEHU DOO 'RFXPHQWV LQ <RXU VXEPLVVLRQ ZLWK D XQLTXH LGHQWLILHU VXFK DV D %DWHV QXPEHU
   RU D 'RFXPHQW ,'
   ,    3URGXFWLRQ RI &RSLHV )RU VSHFLILFDWLRQV UHTXHVWLQJ SURGXFWLRQ RI 'RFXPHQWV XQOHVV
   RWKHUZLVH VWDWHG <RX PD\ VXEPLW FRSLHV LQ OLHX RI RULJLQDO 'RFXPHQWV LI WKH\ DUH WUXH FRUUHFW
   DQG FRPSOHWH FRSLHV RI WKH RULJLQDOV DQG <RX SUHVHUYH DQG UHWDLQ WKH RULJLQDOV LQ WKHLU VDPH VWDWH
   DV RI WKH WLPH <RX UHFHLYHG WKLV &,' 6XEPLVVLRQ RI FRSLHV FRQVWLWXWHV D ZDLYHU RI DQ\ FODLP DV
   WR WKH DXWKHQWLFLW\ RI WKH FRSLHV VKRXOG WKH )7& LQWURGXFH VXFK FRSLHV DV HYLGHQFH LQ DQ\ OHJDO
   SURFHHGLQJ
   ,    3URGXFWLRQ LQ &RORU )RU VSHFLILFDWLRQV UHTXHVWLQJ SURGXFWLRQ RI 'RFXPHQWV <RX PXVW
   SURGXFH FRSLHV RI $GYHUWLVHPHQWV LQ FRORU DQG <RX PXVW SURGXFH FRSLHV RI RWKHU PDWHULDOV LQ
   FRORU LI QHFHVVDU\ WR LQWHUSUHW WKHP RU UHQGHU WKHP LQWHOOLJLEOH
   , (OHFWURQLFDOO\ 6WRUHG ,QIRUPDWLRQ )RU VSHFLILFDWLRQV UHTXHVWLQJ SURGXFWLRQ RI 'RFX
   PHQWV VHH WKH DWWDFKHG )7& %XUHDX RI &RQVXPHU 3URWHFWLRQ 3URGXFWLRQ 5HTXLUHPHQWV ³3URGXF
   WLRQ 5HTXLUHPHQWV´  ZKLFK GHWDLO DOO UHTXLUHPHQWV IRU WKH SURGXFWLRQ RI HOHFWURQLFDOO\ VWRUHG LQ

                                            
Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 15 of 21




   IRUPDWLRQ WR WKH )7& <RX PXVW GLVFXVV LVVXHV UHODWLQJ WR WKH SURGXFWLRQ RI HOHFWURQLFDOO\ VWRUHG
   LQIRUPDWLRQ ZLWK )7& VWDII SULRU WR SURGXFWLRQ
   , 6HQVLWLYH 3HUVRQDOO\ ,GHQWLILDEOH ,QIRUPDWLRQ ³6HQVLWLYH 3,,´ RU 6HQVLWLYH +HDOWK
   ,QIRUPDWLRQ ³6+,´  )RU VSHFLILFDWLRQV UHTXHVWLQJ SURGXFWLRQ RI 'RFXPHQWV RU DQVZHUV WR
   ZULWWHQ LQWHUURJDWRULHV LI DQ\ UHVSRQVLYH PDWHULDOV FRQWDLQ 6HQVLWLYH 3,, RU 6+, SOHDVH FRQWDFW
   )7& FRXQVHO EHIRUH SURGXFLQJ WKRVH PDWHULDOV WR GLVFXVV ZKHWKHU WKHUH DUH VWHSV <RX FDQ WDNH WR
   PLQLPL]H WKH DPRXQW RI 6HQVLWLYH 3,, RU 6+, <RX SURGXFH DQG KRZ WR VHFXUHO\ WUDQVPLW VXFK
   LQIRUPDWLRQ WR WKH )7&

           6HQVLWLYH 3,, LQFOXGHV DQ LQGLYLGXDO¶V 6RFLDO 6HFXULW\ QXPEHU DQ LQGLYLGXDO¶V ELRPHWULF
   GDWD DQG DQ LQGLYLGXDO¶V QDPH DGGUHVV RU SKRQH QXPEHU LQ FRPELQDWLRQ ZLWK RQH RU PRUH RI
   WKH IROORZLQJ GDWH RI ELUWK GULYHU¶V OLFHQVH RU VWDWH LGHQWLILFDWLRQ QXPEHU RU IRUHLJQ FRXQWU\
   HTXLYDOHQW  PLOLWDU\ LGHQWLILFDWLRQ QXPEHU SDVVSRUW QXPEHU ILQDQFLDO DFFRXQW QXPEHU FUHGLW
   FDUG QXPEHU RU GHELW FDUG QXPEHU %LRPHWULF GDWD LQFOXGHV ELRPHWULF LGHQWLILHUV VXFK DV ILQ
   JHUSULQWV RU UHWLQD VFDQV EXW GRHV QRW LQFOXGH SKRWRJUDSKV ZLWK WKH H[FHSWLRQ RI SKRWRJUDSKV
   DQG FRUUHVSRQGLQJ DQDO\VHV XVHG RU PDLQWDLQHG LQ FRQQHFWLRQ ZLWK IDFLDO UHFRJQLWLRQ VRIWZDUH RU
   YRLFH UHFRUGLQJV DQG VLJQDWXUHV ZLWK WKH H[FHSWLRQ RI WKRVH VWRUHG LQ D GDWDEDVH DQG XVHG WR YHU
   LI\ D SHUVRQ¶V LGHQWLW\  6+, LQFOXGHV PHGLFDO UHFRUGV DQG RWKHU LQGLYLGXDOO\ LGHQWLILDEOH KHDOWK
   LQIRUPDWLRQ UHODWLQJ WR WKH SDVW SUHVHQW RU IXWXUH SK\VLFDO RU PHQWDO KHDOWK RU FRQGLWLRQV RI DQ
   LQGLYLGXDO WKH SURYLVLRQ RI KHDOWK FDUH WR DQ LQGLYLGXDO RU WKH SDVW SUHVHQW RU IXWXUH SD\PHQW
   IRU WKH SURYLVLRQ RI KHDOWK FDUH WR DQ LQGLYLGXDO

   , ,QWHUURJDWRU\ 5HVSRQVHV )RU VSHFLILFDWLRQV UHTXHVWLQJ DQVZHUV WR ZULWWHQ LQWHUURJDWR
   ULHV D DQVZHU HDFK LQWHUURJDWRU\ DQG HDFK LQWHUURJDWRU\ VXESDUW VHSDUDWHO\ IXOO\ DQG LQ ZULW
   LQJ DQG E YHULI\ WKDW <RXU DQVZHUV DUH WUXH DQG FRUUHFW E\ VLJQLQJ <RXU DQVZHUV XQGHU WKH IRO
   ORZLQJ VWDWHPHQW ³, YHULI\ XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ LV WUXH DQG FRUUHFW ([H
   FXWHG RQ GDWH  6LJQDWXUH ´ 7KH YHULILFDWLRQ PXVW EH VXEPLWWHG FRQWHPSRUDQHRXVO\ ZLWK <RXU
   LQWHUURJDWRU\ UHVSRQVHV
   , 6XEPLVVLRQ RI 'RFXPHQWV LQ /LHX RI ,QWHUURJDWRU\ $QVZHUV <RX PD\ DQVZHU DQ\
   ZULWWHQ LQWHUURJDWRU\ E\ VXEPLWWLQJ SUHYLRXVO\ H[LVWLQJ 'RFXPHQWV WKDW FRQWDLQ WKH LQIRUPDWLRQ
   UHTXHVWHG LQ WKH LQWHUURJDWRU\ VR ORQJ DV <RX FOHDUO\ LQGLFDWH LQ HDFK ZULWWHQ LQWHUURJDWRU\ UH
   VSRQVH ZKLFK 'RFXPHQWV FRQWDLQ WKH UHVSRQVLYH LQIRUPDWLRQ )RU DQ\ LQWHUURJDWRU\ WKDW DVNV <RX
   WR LGHQWLI\ 'RFXPHQWV <RX PD\ DW <RXU RSWLRQ SURGXFH WKH 'RFXPHQWV UHVSRQVLYH WR WKH LQWHU
   URJDWRU\ VR ORQJ DV <RX FOHDUO\ LQGLFDWH WKH VSHFLILF LQWHUURJDWRU\ WR ZKLFK VXFK 'RFXPHQWV DUH
   UHVSRQVLYH
   , 2UDO 7HVWLPRQ\ 3URFHGXUHV 7KH WDNLQJ RI RUDO WHVWLPRQ\ SXUVXDQW WR WKLV &,' ZLOO EH
   FRQGXFWHG LQ FRQIRUPLW\ ZLWK 6HFWLRQ  RI WKH )HGHUDO 7UDGH &RPPLVVLRQ $FW  86&  E
    DQG ZLWK 3DUW $ RI WKH )7&¶V 5XOHV  &)5   I   K  DQG 




                                           
Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 16 of 21


                  )HGHUDO 7UDGH &RPPLVVLRQ  %XUHDX RI &RQVXPHU 3URWHFWLRQ
                                  3URGXFWLRQ 5HTXLUHPHQWV
                                            5HYLVHG -XO\ 


 ,Q SURGXFLQJ LQIRUPDWLRQ WR WKH )7& FRPSO\ ZLWK WKH IROORZLQJ UHTXLUHPHQWV XQOHVV WKH )7&
 DJUHHV RWKHUZLVH ,I \RX KDYH TXHVWLRQV DERXW WKHVH UHTXLUHPHQWV SOHDVH FRQWDFW )7& FRXQVHO
 EHIRUH SURGXFWLRQ

 3URGXFWLRQ )RUPDW

  *HQHUDO )RUPDW 3URYLGH ORDGUHDG\ HOHFWURQLF SURGXFWLRQV ZLWK

        D $ GHOLPLWHG GDWD ORDG ILOH '$7 FRQWDLQLQJ D OLQH IRU HYHU\ GRFXPHQW XQLTXH LG
           QXPEHU IRU HYHU\ GRFXPHQW 'RF,'  PHWDGDWD ILHOGV DQG QDWLYH ILOH OLQNV ZKHUH
           DSSOLFDEOH DQG

        E $ GRFXPHQW OHYHO WH[W ILOH QDPHG IRU WKH 'RF,' FRQWDLQLQJ WKH WH[W RI HDFK SURGXFHG
           GRFXPHQW

           'R QRW SURGXFH FRUUHVSRQGLQJ LPDJH UHQGHULQJV HJ 7,)) RU -3(* IRU ILOHV
           LQ QDWLYH IRUPDW XQOHVV WKH )7& UHTXHVWV WKHP ,I WKH )7& UHTXHVWV
           FRUUHVSRQGLQJ LPDJH UHQGHULQJV SURYLGH DQ 2SWLFRQ LPDJH ORDG ILOH 237
           FRQWDLQLQJ D OLQH IRU HYHU\ LPDJH ILOH

  (OHFWURQLFDOO\ 6WRUHG ,QIRUPDWLRQ (6,  'RFXPHQWV VWRUHG LQ HOHFWURQLF IRUPDW LQ WKH
    RUGLQDU\ FRXUVH RI EXVLQHVV PXVW EH SURGXFHG LQ WKH IROORZLQJ IRUPDW

        D )RU (6, RWKHU WKDQ WKH FDWHJRULHV EHORZ VXEPLW LQ QDWLYH IRUPDW ZLWK DOO PHWDGDWD DQG
           HLWKHU GRFXPHQW OHYHO H[WUDFWHG WH[W RU 2SWLFDO &KDUDFWHU 5HFRJQLWLRQ 2&5  'R QRW
           SURGXFH FRUUHVSRQGLQJ LPDJH UHQGHULQJV HJ 7,)) RU -3(* IRU ILOHV LQ QDWLYH IRUPDW
           XQOHVV WKH )7& UHTXHVWV WKHP ,I WKH )7& UHTXHVWV FRUUHVSRQGLQJ LPDJH UHQGHULQJV
           WKH\ VKRXOG EH FRQYHUWHG WR *URXS ,9  '3, VLQJOHSDJH 7,)) RU FRORU -3(*
           LPDJHV ZKHQ QHFHVVDU\ WR LQWHUSUHW WKH FRQWHQWV RU UHQGHU WKHP LQWHOOLJLEOH

        E )RU 0LFURVRIW ([FHO $FFHVV RU 3RZHU3RLQW ILOHV VXEPLW LQ QDWLYH IRUPDW ZLWK H[WUDFWHG
           WH[W DQG PHWDGDWD 'DWD FRPSLODWLRQV LQ ([FHO VSUHDGVKHHWV RU GHOLPLWHG WH[W IRUPDWV
           PXVW FRQWDLQ DOO XQGHUO\LQJ GDWD IRUPXODV DQG DOJRULWKPV ZLWKRXW UHGDFWLRQ

        F )RU RWKHU VSUHDGVKHHW GDWDEDVH SUHVHQWDWLRQ RU PXOWLPHGLD IRUPDWV LQVWDQW PHVVDJHV
           RU SURSULHWDU\ DSSOLFDWLRQV GLVFXVV WKH SURGXFWLRQ IRUPDW ZLWK )7& FRXQVHO

  +DUG &RS\ 'RFXPHQWV 'RFXPHQWV VWRUHG LQ KDUG FRS\ LQ WKH RUGLQDU\ FRXUVH RI EXVLQHVV
    PXVW EH VFDQQHG DQG VXEPLWWHG DV HLWKHU RQH PXOWLSDJH SGI SHU GRFXPHQW RU DV  '3,
    VLQJOH SDJH 7,))V RU FRORU -3(*V ZKHQ QHFHVVDU\ WR LQWHUSUHW WKH FRQWHQWV RU UHQGHU WKHP
    LQWHOOLJLEOH  ZLWK FRUUHVSRQGLQJ GRFXPHQWOHYHO 2&5 WH[W DQG ORJLFDO GRFXPHQW
    GHWHUPLQDWLRQ LQ DQ DFFRPSDQ\LQJ ORDG ILOH

  'RFXPHQW ,GHQWLILFDWLRQ 3URYLGH D XQLTXH 'RF,' IRU HDFK KDUG FRS\ RU HOHFWURQLF GRFXPHQW
    FRQVLVWLQJ RI D SUHIL[ DQG D FRQVLVWHQW QXPEHU RI QXPHUDOV XVLQJ OHDGLQJ ]HURV 'R QRW XVH D
    VSDFH WR VHSDUDWH WKH SUHIL[ IURP QXPEHUV

                                                 $
Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 17 of 21

  $WWDFKPHQWV 3UHVHUYH WKH SDUHQWFKLOG UHODWLRQVKLS E\ SURGXFLQJ DWWDFKPHQWV DV VHSDUDWH
    GRFXPHQWV QXPEHULQJ WKHP FRQVHFXWLYHO\ WR WKH SDUHQW HPDLO DQG LQFOXGLQJ D UHIHUHQFH WR DOO
    DWWDFKPHQWV

  0HWDGDWD 3URGXFWLRQ )RU HDFK GRFXPHQW VXEPLWWHG HOHFWURQLFDOO\ LQFOXGH WKH VWDQGDUG
    PHWDGDWD ILHOGV OLVWHG EHORZ LQ D VWDQGDUG GHOLPLWHG GDWD ORDG ILOH 7KH ILUVW OLQH RI WKH GDWD ORDG
    ILOH VKDOO LQFOXGH WKH ILHOG QDPHV 6XEPLW GDWH DQG WLPH GDWD LQ VHSDUDWH ILHOGV 8VH WKHVH
    VWDQGDUG &RQFRUGDQFH GHOLPLWHUV LQ GHOLPLWHG GDWD ORDG ILOHV

      'HVFULSWLRQ                 6\PERO     $6&,, &KDUDFWHU
      )LHOG 6HSDUDWRU                              
      4XRWH &KDUDFWHU               ë              
      0XOWL (QWU\ GHOLPLWHU                       
      5HWXUQ! 9DOXH LQ GDWD        a              

  'HGXSOLFDWLRQ 'R QRW XVH GHGXSOLFDWLRQ RU HPDLO WKUHDGLQJ VRIWZDUH ZLWKRXW )7& DSSURYDO

  3DVVZRUG3URWHFWHG )LOHV 5HPRYH SDVVZRUGV SULRU WR SURGXFWLRQ ,I SDVVZRUG UHPRYDO LV QRW
    SRVVLEOH SURYLGH WKH RULJLQDO DQG SURGXFWLRQ ILOHQDPHV DQG WKH SDVVZRUGV XQGHU VHSDUDWH FRYHU

 3URGXFLQJ 'DWD WR WKH )7&

  3ULRU WR SURGXFWLRQ VFDQ DOO GDWD DQG PHGLD IRU YLUXVHV DQG FRQILUP WKH\ DUH YLUXVIUHH

  )RU SURGXFWLRQV VPDOOHU WKDQ  *% VXEPLW GDWD HOHFWURQLFDOO\ XVLQJ WKH )7&¶V VHFXUH ILOH
    WUDQVIHU SURWRFRO &RQWDFW )7& FRXQVHO IRU LQVWUXFWLRQV 7KH )7& FDQQRW DFFHSW ILOHV YLD
    'URSER[ *RRJOH 'ULYH 2QH'ULYH RU RWKHU WKLUGSDUW\ ILOH WUDQVIHU VLWHV

  ,I \RX VXEPLW GDWD XVLQJ SK\VLFDO PHGLD

         D 8VH RQO\ &'V '9'V IODVK GULYHV RU KDUG GULYHV )RUPDW WKH PHGLD IRU XVH ZLWK
            :LQGRZV 

         E 8VH GDWD HQFU\SWLRQ WR SURWHFW DQ\ 6HQVLWLYH 3HUVRQDOO\ ,GHQWLILDEOH ,QIRUPDWLRQ RU
            6HQVLWLYH +HDOWK ,QIRUPDWLRQ DV GHILQHG LQ WKH LQVWUXFWLRQV  DQG SURYLGH SDVVZRUGV LQ
            DGYDQFH RI GHOLYHU\ XQGHU VHSDUDWH FRYHU DQG

         F 8VH D FRXULHU VHUYLFH HJ )HGHUDO ([SUHVV 836 EHFDXVH KHLJKWHQHG VHFXULW\ PHDVXUHV
            GHOD\ SRVWDO GHOLYHU\

    3URYLGH D WUDQVPLWWDO OHWWHU ZLWK HDFK SURGXFWLRQ WKDW LQFOXGHV

         D 3URGXFWLRQ YROXPH QDPH HJ 9ROXPH  DQG GDWH RI SURGXFWLRQ

         E 1XPHULF 'RF,' UDQJH RI DOO GRFXPHQWV LQ WKH SURGXFWLRQ DQG DQ\ JDSV LQ WKH 'RF,'
            UDQJH DQG

         F /LVW RI FXVWRGLDQV DQG WKH 'RF,' UDQJH IRU HDFK FXVWRGLDQ



                                                  $
Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 18 of 21
Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 19 of 21
Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 20 of 21




                                &(57,),&$7,21 2) &203/,$1&(
                                      3XUVXDQW WR  86&  


   , BBBBBBBBBBBBBBBBBBBBBBBBBB FHUWLI\ WKH IROORZLQJ ZLWK UHVSHFW WR WKH )HGHUDO 7UDGH &RP

   PLVVLRQ¶V ³)7&´ &LYLO ,QYHVWLJDWLYH 'HPDQG GLUHFWHG WR 6WUDWLFV WKH ³&RPSDQ\´             )7& )LOH

   1R  WKH ³&,'´ 

               7KH &RPSDQ\ KDV LGHQWLILHG DOO GRFXPHQWV LQIRUPDWLRQ DQGRU WDQJLEOH WKLQJV

   ³UHVSRQVLYH LQIRUPDWLRQ´ LQ WKH &RPSDQ\¶V SRVVHVVLRQ FXVWRG\ RU FRQWURO UHVSRQVLYH WR WKH

   &,' DQG HLWKHU

                     D SURYLGHG VXFK UHVSRQVLYH LQIRUPDWLRQ WR WKH )7& RU

                     E IRU DQ\ UHVSRQVLYH LQIRUPDWLRQ QRW SURYLGHG JLYHQ WKH )7& ZULWWHQ REMHFWLRQV

                       VHWWLQJ IRUWK WKH EDVLV IRU ZLWKKROGLQJ WKH UHVSRQVLYH LQIRUPDWLRQ

               , YHULI\ WKDW WKH UHVSRQVHV WR WKH &,' DUH FRPSOHWH DQG WUXH DQG FRUUHFW WR P\

   NQRZOHGJH



          , FHUWLI\ XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ LV WUXH DQG FRUUHFW



   'DWH BBBBBBBBBBBBBBBBBBBBBBBBB                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         6LJQDWXUH


                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         3ULQWHG 1DPH


                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         7LWOH




                                            
Case 0:21-cv-61250-RS Document 1-5 Entered on FLSD Docket 06/15/2021 Page 21 of 21




        &(57,),&$7,21 2) 5(&25'6 2) 5(*8/$5/< &21'8&7(' $&7,9,7<

                                      3XUVXDQW WR  86&  


        , BBBBBBBBBBBBBBBBBBBBBBBBBB KDYH SHUVRQDO NQRZOHGJH RI WKH IDFWV VHW IRUWK EHORZ
          DQG DP FRPSHWHQW WR WHVWLI\ DV IROORZV
        , KDYH DXWKRULW\ WR FHUWLI\ WKH DXWKHQWLFLW\ RI WKH UHFRUGV SURGXFHG E\ 6WUDWLFV WKH ³&RP
          SDQ\´ DQG DWWDFKHG KHUHWR
        7KH GRFXPHQWV SURGXFHG DQG DWWDFKHG KHUHWR E\ WKH &RPSDQ\ DUH RULJLQDOV RU WUXH FRSLHV
          RI UHFRUGV RI UHJXODUO\ FRQGXFWHG DFWLYLW\ WKDW
   D      :HUH PDGH DW RU QHDU WKH WLPH RI WKH RFFXUUHQFH RI WKH PDWWHUV VHW IRUWK E\ RU IURP LQ
   IRUPDWLRQ WUDQVPLWWHG E\ D SHUVRQ ZLWK NQRZOHGJH RI WKRVH PDWWHUV
          E       :HUH NHSW LQ WKH FRXUVH RI WKH UHJXODUO\ FRQGXFWHG DFWLYLW\ RI WKH &RPSDQ\ DQG
          F       :HUH PDGH E\ WKH UHJXODUO\ FRQGXFWHG DFWLYLW\ DV D UHJXODU SUDFWLFH RI WKH &RP
                  SDQ\
   , FHUWLI\ XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ LV WUXH DQG FRUUHFW


   'DWH BBBBBBBBBBBBBBBBBBBBBBBBB                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                          6LJQDWXUH




                                             
